Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.                  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/26/2022 has been entered.
Status of Claims
This office action is responsive to the amendment filed on 06/01/2022.  As directed by the amendment: claim 6 has been amended, claims 1, 3-4, 6-14 and 21 have been cancelled, and new claims 21-28 have been added.  Thus, claims 1-11 and 21-28 are presently pending in this application.

Response to Arguments
Applicant’s arguments regarding claims 1-3, 8-14 and 21 rejected under USC 103 as being unpatentable over Maimon et al. (2021/0259833) in view of Li (10004597); claim 4 rejected under USC 103 as being unpatentable over Maimon et al. (2021/0259833) in view of Li (10004597) further in view of Braido et al. (2014/0005776) and claims 6-7 rejected under USC 103 as being unpatentable over Maimon et al. (2021/0259833) in view of Li (10004597) further in view of White (9700442) have been fully considered and are persuasive.  These rejections have been withdrawn, however, the claims are rejected under new grounds of rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 recites the limitation "the commissure attachment feature”.  There is insufficient antecedent basis for this limitation in the claim. The claims should be amended to say “features”. 
Claim 9 is rejected as being dependent from rejected claim.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schreck (6454799) in view of Li (10004597). 
Regarding claim 1, Schreck discloses a prosthetic heart valve 20 (Fig. 2), comprising: an expandable stent 24 (Fig. 1) extending in a longitudinal direction and having an annulus section (the body of the stent 24 extends in the natural valve annulus, as shown in Fig. 16C) and the stent including a plurality of struts forming cells (as shown in Fig. 1) and a plurality of commissure attachment features 48 (Fig. 1) spaced apart from one another in an annular direction of the stent (as shown in Fig. 1), each of the commissure attachment features being attached to select ones of the struts in the annulus section (as shown in Fig. 1, the commissure attachment features 48 attach to the struts of stent at bend 60) and having opposing major surfaces extending from the select ones of the struts in a radial direction of the stent toward a longitudinal axis of the stent (col. 7, lin. 6-9 disclose the commissure attachment features extend radially inward of the stent struts and towards a longitudinal axis); and a valve assembly secured to the plurality of the commissure attachment features (the valve 20 attaches to the features 48; Fig. 2), the valve assembly including a cuff 34 (fabric section used to support the stent 24; Fig. 2) and a plurality of leaflets 32, each of the leaflets having a free edge and being capable of alternating between an open position and a closed position (as shown in Fig. 2); except for an aortic section.  However, Li teaches a similar prosthetic heart valve comprising aortic section 204 (Fig. 9).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the prosthetic heart valve in Schreck to include an aortic section, as taught and suggested by Li, for allowing the valve to be securely anchored post implantation minimizing corrective procedures. 
Regarding claim 3, Schreck in view of Li fail to disclose the stent and the commissure attachment features are integrally formed.  However, it would have been an obvious matter of engineering choice to make the stent and the commissure attachment features integral or monolithic, since such a modification would have involved a mere change in the integration of a component.  A change in integration or separation of components is generally recognized as being within the level of ordinary skill in the art.  In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 4, Schreck discloses the stent and the commissure attachment features are formed of nitinol (col. 5, lin. 48-51 disclose the tubular base 40 which includes the stent 24 and features 48 is made of shape memory material. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material is nitinol, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 6-7, as best understood, Schreck in view of Li fails to disclose wherein a width of the commissure attachment feature in the radial direction is about 3.0 mm or less and is between about 2.0 mm and about 2.5 mm.  However, Schreck discloses the commissure attachment features 48 extending in a radial direction, where the commissure features have a certain width in the radial direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the width of the commissure attachment feature in the radial direction is about 3.0 mm or less and is between about 2.0 mm and about 2.5 mm, since these are result effective variables that contribute to the amount of the leaflets are grasped by the commissure attachment feature, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the width of the commissure attachment feature in the radial direction is about 3.0 mm or less and is between about 2.0 mm and about 2.5 mm would allow for a better securement of the leaflets with the commissure attachment features.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the width of the commissure attachment feature in the radial direction is about 3.0 mm or less and is between about 2.0 mm and about 2.5 mm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 8, as best understood, Schreck discloses wherein the commissure attachment feature 48 includes an eyelet 54 (Fig. 1).
Regarding claim 9, Schreck discloses wherein the eyelet is spaced in the radial direction from a luminal surface of the stent (the eyelet 54 extends radially with respect to the luminal surface of the stent; Fig. 1).
Regarding claim 10, Schreck discloses the cuff 34 is disposed on a luminal surface of the stent 24 (as shown in Fig. 2, the cuff 34 is placed inside the stent’s luminal surface). 
Regarding claim 11, Schreck discloses two of the leaflets 32/82 are sutured to each of the commissure attachment features 48 by using stitching 76; col. 7, lin. 57-59).
Regarding claim 12, Schreck discloses each of the commissure attachment features 48 has a side attached to the stent 60 (Fig. 1) and an arcuate edge 54 extending between a distal end of the side and a proximal end of the arcuate edge spaced in the radial direction from the stent (arcuate edge 54 extends between the end where side 60 attaches to the stent 24 and an end of the edge 54 extending radially inwardly; Fig. 1). 
Regarding claim 13, Schreck discloses the stent 24 includes three of the commissure attachment features 48 (as shown in Fig. 1).
Regarding claim 14, Schreck discloses the cells are connected to one another in a plurality of annular rows about the stent (as shown in Fig. 10, each one of the plurality of commissure attachment features 48 being disposed in a predetermined one of the annular rows (the features 48 are disposed annularly in a predetermined row via bend 60; Fig. 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 is rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Schreck (6454799). 
Schreck discloses a prosthetic heart valve 20 (Fig. 2), comprising: an expandable stent 24 (Fig. 1) extending in a longitudinal direction (Fig. 1), the stent including a plurality of struts forming cells (as shown in Fig. 1) and a plurality of commissure attachment features 48 (Fig. 1) spaced apart from one another in an annular direction of the stent (as shown in Fig. 1), each of the commissure attachment features attached to select ones of the struts (as shown in Fig. 1, the commissure attachment features 48 attach to the struts of the stent at bend 60) and having opposing major surfaces defining an eyelet 54 therethrough (Fig. 1), the opposing major surfaces extending  in a radial direction of the stent from the select ones of the struts toward the longitudinal axis (col. 7, lin. 6-9 disclose the commissure attachment features extend radially inward of the stent struts and towards a longitudinal axis); and a valve assembly secured to the plurality of the commissure attachment features (the valve 20 attaches to the features 48; Fig. 2), the valve assembly including a cuff 34 (fabric section used to support the stent 24; Fig. 2) and a plurality of leaflets 32, each of the leaflets having a free edge and being capable of alternating between an open position and a closed position (as shown in Fig. 2);

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774